               United States Court of Appeals
                               For the First Circuit
                                  _____________________

No. 17-1806
                              UNITED STATES OF AMERICA,

                                          Appellee,

                                              v.

                             FRANCISCO SEVERINO-PACHECO,

                                    Defendant, Appellant.

                                    __________________

                                        JUDGMENT

                                 Entered: December 18, 2018

       This cause came on to be submitted on the briefs and original record on appeal from the
United States District Court for the District of Puerto Rico.

       Upon consideration whereof, it is now here ordered, adjudged and decreed as follows:
Francisco Severino-Pacheco's sentence is affirmed.


                                                   By the Court:

                                                   Maria R. Hamilton, Clerk


cc:
Mauricio Hernandez Arroyo
Francisco Severino-Pacheco
Julia Meconiates
Mariana E. Bauza Almonte
Jonathan L. Gottfried
